                                         Case 5:18-md-02834-BLF Document 597 Filed 04/20/20 Page 1 of 4




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     IN RE: PERSONALWEB                                Case No. 18-md-02834-BLF
                                         TECHNOLOGIES, LLC ET AL., PATENT
                                   8
                                         LITIGATION
                                                                                           ORDER DENYING PERSONALWEB’S
                                   9     AMAZON.COM, INC., and AMAZON                      REQUEST TO DENY OR DEFER
                                         WEB SERVICES, INC.,                               CONSIDERATION OF MOTION FOR
                                  10                                                       ATTORNEYS’ FEES AND BILL OF
                                                                                           COSTS PENDING RESOLUTION OF
                                  11                    Plaintiffs                         PERSONALWEB’S APPEALS;
                                                v.                                         RESETTING HEARING ON THE
                                  12                                                       MOTION TO AUGUST 6, 2020 AT 9:00
Northern District of California
 United States District Court




                                         PERSONALWEB TECHNOLOGIES, LLC                     A.M.
                                  13     and LEVEL 3 COMMUNICATIONS, LLC,
                                                                                           [Re: ECF 594]
                                  14
                                                        Defendants,
                                  15     PERSONALWEB TECHNOLOGIES, LLC,
                                                                                          Case No.: 5:18-cv-00767-BLF
                                         a Texas limited liability company, and
                                  16     LEVEL 3 COMMUNICATIONS, LLC, a
                                         Delaware limited liability company,
                                  17

                                  18                    Plaintiffs,
                                                v.
                                  19                                                      Case No.: 5:18-cv-05619-BLF
                                         TWITCH INTERACTIVE, INC. a Delaware
                                  20     corporation,
                                  21
                                                        Defendant.
                                  22
                                              On April 10, 2020, the parties filed a joint statement regarding PersonalWeb’s request to
                                  23
                                       deny or defer consideration of the motion for attorneys’ fees and bill of costs of Amazon.com, Inc.,
                                  24
                                       Amazon Web Services, Inc., and Twitch Interactive, Inc. (collectively, “Amazon”) at ECF 593,
                                  25
                                       pending resolution of PersonalWeb’s Federal Circuit appeals. Request, ECF 594. The Court set a
                                  26
                                       telephonic case management conference on April 16, 2020 (the “CMC”) and heard the parties’
                                  27
                                       respective positions on the issue. For the reasons stated on the record and discussed below, the
                                  28
                                         Case 5:18-md-02834-BLF Document 597 Filed 04/20/20 Page 2 of 4




                                   1   Court DENIES PersonalWeb’s Request.

                                   2          While the Court recognizes that the determination of the issues on appeal may affect

                                   3   Amazon’s motion for attorneys’ fees, the Court is not persuaded that any of the facts or issues

                                   4   presented in this case warrant a deviation from the Court’s usual course, which is “to consider

                                   5   attorneys’ fees promptly after the merits decision rather than stay a motion for attorneys’ fees until

                                   6   resolution of the appeal.” PersonalWeb Techs., LLC v. EMC Corp., No. 5:13-cv-01358-EJD, 2020

                                   7   WL 1557441, at *1 (N.D. Cal. Apr. 1, 2020) (citation omitted).

                                   8          Courts consider four factors to determine whether to stay awarding attorneys’ fees and costs

                                   9   pending appeal: (1) “whether the stay applicant has made a strong showing that he is likely to

                                  10   succeed on the merits;” (2) “whether the applicant will be irreparably injured absent a stay;” (3)

                                  11   “whether issuance of the stay will substantially injure the other parties interested in the proceeding;”

                                  12   and (4) “where the public interest lies.” Hilton v. Braunskill, 481 U.S. 770, 776 (1987).
Northern District of California
 United States District Court




                                  13          First, PersonalWeb has failed to make a strong showing that it is likely to succeed in its

                                  14   appeal. PersonalWeb argues that delaying Amazon’s motion in this case is “particularly compelling

                                  15   because of a change in law that occurred after the first summary judgment ruling.” Request at 4

                                  16   (citing Huang v Huawei Technologies Co., Ltd., 787 Fed. Appx. 723 (Fed. Cir. Oct. 9. 2019). The

                                  17   Court is not persuaded. Setting aside the fact that a non-precedential opinion is not a “change in

                                  18   law” as PersonalWeb asserts, the Federal Circuit’s Huang decision has no impact on this Court’s

                                  19   grant of summary judgment based on claim preclusion and the Kessler doctrine. PersonalWeb

                                  20   claims that it is likely to succeed on appeal because in the Huang decision, the Federal Circuit

                                  21   “explicitly used the infringement contention rather than the complaint to determine the subject

                                  22   matter of the prior action for claim preclusion purposes,” while this Court “primarily determined

                                  23   the scope of the Texas action based on the allegations in the complaint.” Request at 4. But

                                  24   PersonalWeb fails to note that nowhere in the Huang decision did the Federal Circuit hold or even

                                  25   suggest that looking to the complaint allegations in the preclusion analysis would be improper. See

                                  26   Huang, 787 Fed. Appx. at 726. And more importantly, in this case, the Court did consider the

                                  27   infringement contentions in the Texas case in deciding the claim preclusion issue:

                                  28                  Second, PersonalWeb argues that the scope of the Texas Action
                                                                                          2
                                         Case 5:18-md-02834-BLF Document 597 Filed 04/20/20 Page 3 of 4



                                                      should be limited to what was included in the infringement
                                   1                  contentions, and not the complaint. Trans., ECF No. 376 at 44-45.
                                                      Even if the Court agreed with PersonalWeb, the Texas infringement
                                   2                  contentions included the HTTP GET command, and thus
                                                      PersonalWeb’s argument fails on its own terms.
                                   3                  …
                                                      In sum, the Court finds that both the complaint and the infringement
                                   4                  contentions in the Texas Action indisputably support the Court’s
                                                      conclusion that the Texas Action asserted infringement against all of
                                   5                  S3 and was not limited only to MPU.
                                   6   In re PersonalWeb Techs., LLC, et al. Patent Litig., No. 18-MD-02834-BLF, 2019 WL 1455332, at

                                   7   *11-*12 (N.D. Cal. Apr. 2, 2019). In sum, the Court is not persuaded that the Huang decision makes

                                   8   PersonalWeb’s appeal likely to succeed. Accordingly, the first factor weighs against a stay.

                                   9          Second, PersonalWeb does not explain how it will be irreparably harmed absent a stay.

                                  10   Instead, PersonalWeb focuses on how everyone—the Court, PersonalWeb, and Amazon—will be

                                  11   spending “substantial time, effort, and cost (in the case of the parties) briefing, arguing, hearing, and

                                  12   deciding these issues” and those efforts “will be wasted should the Federal Circuit rule in favor of
Northern District of California
 United States District Court




                                  13   one or both of PersonalWeb’s pending appeals.” Request at 2. These generic waste-of-time-and-

                                  14   resources arguments fail to establish irreparable harm. “For instance, [PersonalWeb has] neither

                                  15   argued that [it has] limited financial resources such that ligating attorneys’ fees would result in

                                  16   bankruptcy nor that the costs of litigation would be ‘overwhelming.’” PersonalWeb Techs., LLC v.

                                  17   EMC Corp., 2020 WL 1557441, at *2 (citing Glauser v. GroupMe, Inc., 2015 WL 2157342, at *2–

                                  18   *3 (N.D. Cal. May 7, 2015)). Thus, the second factor supports Amazon and denial of a stay.

                                  19          Third, there is no evidence that other parties will be injured by a stay. That said, Amazon

                                  20   claims that it may be prejudiced by a stay because by the time both of the merits appeals conclude,

                                  21   Amazon may be unable to recover fees – if it is awarded any. Request at 8. The Court has been

                                  22   presented with no evidence on the status of PersonalWeb’s financial health and therefore cannot

                                  23   determine whether Amazon would be injured by a stay. Thus, the Court finds that this factor is

                                  24   neutral.

                                  25          Fourth, public policy considerations weigh in favor of denying a stay. PersonalWeb has

                                  26   made no showing that the public interest would be served by a stay – only that the Court’s

                                  27   “potentially reduced resources” due to COVID-19 health concerns supports a stay. See Request at

                                  28   2. While COVID-19 has certainly impacted the courts’ operations across the country, this Court
                                                                                          3
                                         Case 5:18-md-02834-BLF Document 597 Filed 04/20/20 Page 4 of 4




                                   1   continues to resolve substantive motions. See General Order 72 (“All civil matters will be decided

                                   2   on the papers, or if the assigned judge believes a hearing is necessary, the hearing will be by

                                   3   telephone or videoconference.”). Further, “judicial economy is better served by determining

                                   4   attorneys’ fees promptly while the details of the proceedings are still fresh and when the Federal

                                   5   Circuit has the opportunity to consider any appeal of the calculation at the same time as the appeal

                                   6   on the merits.” Spitz Techs. Corp. v. Nobel Biocare USA LLC, No. SACV1700660JVSJCGX, 2018

                                   7   WL 6016149, at *2 (C.D. Cal. Aug. 13, 2018), aff’d, 773 F. App’x 625 (Fed. Cir. 2019); see also

                                   8   Fed. R. Civ. P. 54(d) advisory committee’s notes to 1993 amendment. Moreover, public interest

                                   9   will be served by holding parties to their stipulation. See PersonalWeb Techs., LLC v. EMC Corp.,

                                  10   2020 WL 1557441, at *2. Here, the parties stipulated to a briefing schedule on Amazon’s motion

                                  11   for attorneys’ fees. See ECF 591. Then, rather than following the stipulated briefing schedule, and

                                  12   weeks after Amazon filed its motion, PersonalWeb requested a stay pending appeal. See Request.
Northern District of California
 United States District Court




                                  13   In sum, the fourth factor supports denying a stay.

                                  14           In conclusion, because three of the four Hilton factors weigh in favor of denying a stay, the

                                  15   Court DENIES PersonalWeb’s Request to deny or defer consideration of the motion for attorneys’

                                  16   fees and bill of costs.

                                  17           At the CMC, PersonalWeb requested, and Amazon did not object, to reset the hearing from

                                  18   June 6, 2020 at 9:00 a.m. to a later date (depending on the Court’s availability) to allow for a longer

                                  19   briefing period. Accordingly, the Court hereby RESETS the hearing on Amazon’s Motion at ECF

                                  20   593 to August 6, 2020 at 9:00 a.m. The parties are to meet, confer, and submit a stipulation as to

                                  21   the briefing schedule in accordance with this Court’s Standing Order Re Civil Cases.

                                  22

                                  23           IT IS SO ORDERED.

                                  24

                                  25   Dated: April 20, 2020

                                  26                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  27                                                    United States District Judge
                                  28
                                                                                         4
